UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report:April 6, 2011 BELLA PETRELLA’S HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 333-169145 27-0645694 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 109 South Edison Avenue, Tampa, FL 33606 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 813-258-5400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. The following changes in executive management were made, effective April 8, 2011: Name New Position Former Position Joseph Petrella, III Vice President for Retail Sales Vice President – Sales & Marketing Kenneth L. Shartz Vice President for Institutional Sales President The Office of President will remain vacant until further action of the board of directors.John V. Whitman, Jr. continues in the position of Chief Executive Officer, which will cover the duties of both the Office of President and Chief Operating Officer. Section 7 - Regulation FD Item 7.01 Regulation FD Disclosure. On April 6, 2011, we issued the press release attached as Exhibit 99.1 which announces receipt of our trading symbol issued by FINRA –“BTHR”. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press Release issued April 6, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BELLA PETRELLA’S HOLDINGS, INC. /s/ John V. Whitman, Jr. John V. Whitman, Jr. Chief Executive Officer April 8, 2011
